Title: To Benjamin Franklin from Charles Thomson, 10 December 1758
From: Thomson, Charles
To: Franklin, Benjamin


Lawrence Wroth first identified Thomson as the author of this letter, Pemberton as the author of that which follows next, and Franklin as the recipient of both, on the strength of a statement in Franklin’s letter to Pemberton, March 19, 1759. When Franklin received them, Thomson’s An Enquiry into the Causes of the Alienation of the Delaware and Shawanese Indians was probably already in the printer’s hands. This was an examination of proprietary Indian policy and negotiations and related matters from the Treaty of Conestoga, 1722, through the conference at Easton, July-August 1757, which Thomson had undertaken at the instance of the Friendly Association. Apparently Franklin had also received a copy of the journal of the Moravian Christian Frederick Post on an official mission to the Ohio Indians in the summer of 1758 to persuade them not to oppose General Forbes’s expedition against Fort Duquesne. Franklin sent Post’s journal and these extracts of Thomson’s and Pemberton’s letters to the printer to be added as an appendix to the Enquiry. In some respects they were sequels to Thomson’s original account and Post’s journal, he thought, would add to the popular interest in the work as a whole.
William Strahan printed 1000 copies of the pamphlet; it was probably one of the “sundry Pieces in Defence of the Province” the cost of which, amounting to £213 13s., Franklin charged to the provincial account. He also paid Thomas Jefferys, geographer to the Prince of Wales, £4 19s. for the engraving, printing, and paper of the map of Pennsylvania showing Indian lands and claims, which appears in the front of the Enquiry. The pamphlet was published about March 1, 1759, and in April Franklin sent 300 copies to Pennsylvania: 50 to the Assembly, 25 to Pemberton and Thomson, and 225 to David Hall.
 
Philadelphia, Dec. 10, 1758
I attended the late Treaty at Easton. I wish I could say the same Conduct as usual was not pursued. During the whole Treaty two Things were laboured with the utmost Diligence; to lessen the Power of Teedyuscung, and to save, if possible, a certain Character. In both they failed; for Teedyuscung, instead of losing has increased his Power, and established himself at the Head of five Tribes. The Indians that lie to the North of us, between us and the Lakes, consist of three Leagues: The Senekas, Mohawks, and Onondagoes, who are called the Fathers, compose the first: The Oneidas, Cayugas, Tuscororas, Nanticokes, and Conoys, (which are united into one Tribe) and the Tuteloes, compose the second League; and these two Leagues make up what we call the Six Nations. The third League is formed of the Chihohocki, (or Delawares) the Wanami, the Munseys, Mawhiccons, and Wapingers. From all these Nations, except two or three, we had the chief Sachems with us at Easton. The whole Number of Indians, by the best Account we could get, amounted to 501. I send you a Copy of what I there took down from Day to Day; it may give you some Notion of the Proceeding at Easton, and inform you of several Things which I doubt not will be misrepresented. I was careful to set down nothing but what I heard or saw myself, or received from good Authority. The Intimacy I had with several of the Indians, and the Confidence they have been pleased to repose in me, gave me an Opportunity of being acquainted with what passed at the private Council.
On Saturday, Oct. 8, the Governor had the first Interview with the Indians, at which very little more passed than the Compliments usual at a first Meeting. Monday and Tuesday the Indians were in close Consultation among themselves. The Place of their Meeting at Croghan’s. And here let me observe, that it affords some Matter of Speculation, why Croghan, who is here in no public Capacity, should be honoured with a Guard at his Door. The Reason of the Indians meeting at his House is more easily accounted for, as he treats them with Liquor, and gives out that he himself is an Indian. The Subject in Debate these two Days, is, Whether what Teedyuscung has done shall stand, or they are to begin anew? The grand Thing aimed at by our Proprietary Managers, is to get Teedyuscung to retract the Charge of Fraud and Forgery. In order to gain this Point the Senekas and Six Nations are privately treated with and prompted to undo what has been done, in order, as is pretended, to establish their own Authority and gain the Credit of the Peace. Teedyuscung, and his People, absolutely refuse to retract any Thing they have said. He insists, that what was done in the Beginning of the War, was done by and with the Advice and Consent of the Senekas; that the Reasons he had assigned to the Governor for his striking the English, are the true and only Reasons. The Debates were warm. At Length it is agreed, that every Thing already transacted between Teedyuscung and the English shall stand; that at the opening the general Council, Teedyuscung shall make a short introductory Speech, after which the Seneka and other Chiefs, without invalidating any Thing already done, shall proceed to Business.
Matters thus settled, they break up on Tuesday about 11 o’Clock, and expect to meet the Governor immediately, but the Meeting is deferred till next Day.
On Wednesday Morning some of the Quakers got together the Chiefs and old Men of the several Tribes, in order to smoke a Pipe with them. After they had broken up, Mr. Chew of the Council, came to invite the Committee of Assembly to a Conference, in order to shew them the Speech the Governor intended to make to the Indians, and to take their Advice thereon; it being before agreed on, that Nothing should be said to the Indians, but what the Committee of Assembly and Commissioners should be previously made acquainted with. The Council and Commissioners being agreed, the Indians are desired to meet; while the Chiefs were calling them together the Governors agree to go to Dinner, and desire the Meeting may be deferred till four o’Clock. As the Indians were met when they received this, that they might not scatter, they agree to sit down and wait at the Place of Meeting till the Time appointed. At four the Governors came, when they had taken their Seats, Teedyuscung arose and made a Motion to speak, but the Governor of New Jersey said, as he had not yet welcomed the Indians, he desired to be heard first, and after welcoming the Indians in the Name of his Province, he recapitulated what he had done to obtain an Interview with them, confirmed what he had said in the Messages he had sent them, professed his Desire to do them Justice, and live at Peace with them, but insisted upon their delivering up those of his People they had Prisoners among them, without which, he could never be convinced of their Sincerity. He farther added, that as the Senekas and Cayugas had undertaken to answer his Message to the Munseys, he was ready to hear what they, or any other Indians there, had to say respecting his Province.
As soon as he had done, Teedyuscung arose, and addressing the Governors said, that as he had been desired to invite down the several Nations of Indians he had any Intercourse with, he had done it; that here they were now met, and if they had any Thing to say to the Indians, or the Indians to them, they might now speak to each other; that for his own Part he had Nothing to do but to sit and hear; he had already told the Governor of Pensilvania the Cause why he had struck him, and had concluded a Peace with him, for himself and his People, and that every Thing which could be done at present was concluded and agreed upon, in order to secure a lasting Peace.
  With this he gave a String.
Then Tagashata the Seneka arose and said, That he was very glad the Most High had brought them together with such good Countenances; but that the Day was now far spent, that the Business they were about was weighty and important; he therefore desired it might be deferred for the present, and that he might be heard To-morrow Morning early. On Thursday they met; the Conference was at first interrupted by Teedyuscung coming in drunk, and demanding of the Governor a Letter that the Alleghenians had sent by Pisquetumen. This Letter contained the Speech of the Alleghenians, in Answer to the Message delivered to them by Frederic Post. The Indians entrusted Post with the Carriage of it; but as he went from Shamokin to meet the General, he sent it down by the Indians, and by some Mistake inclosed it in a Packet to Bethlehem; so that when the Indians came to Philadelphia and met the Governor, in order to deliver their Speech and Belts, they found they had none. This gave them great Uneasiness, but the Governor informing them he expected Post at the Treaty, they agreed to go up to Easton and wait his Coming; and this they did the readier, as they had some Messages for Teedyuscung. But now being informed, that the Governor had received from Bethlehem the Letter containing their Speech, they desired Teedyuscung to request it of the Governor that it might be read, as they were eager to return, and a great deal depended on the Answer they were to carry back. As Teedyuscung was too drunk to do Business, Mr. Peters told him that the Letter should be read at another Time, and begged him to have a little Patience. This Bustle being over, Tagashata arose and spoke, approving what had been said by the Governor of the Jerseys, and declaring that the Minisinks had listened to the Advice of the Senekas, and laid down the Hatchet; and that they, the Senekas, had also sent the same Advice to the Delawares and Minisinks on the Ohio, and hoped they would regard it. After the Indians had finished their Speeches, just as the Council was going to break up, Mr. Norris, Speaker of the Assembly, arose, and craved the Ear of the Governors, letting them know that he understood Reports were propagated among the Indians to his Prejudice, and that tended to raise Uneasiness among them, and set them against the People of the Province. He then called upon Moses Tetamy, a noted Indian, to declare whether he had heard of any Person spreading a Report among the Indians, that he was concerned in the Purchase of Lands at or near Wyoming. Tetamy observed, that Teedyuscung was too drunk to enter upon that Matter now. Mr. Norris then said, that as that was the Case, and as he was obliged to go Home Tomorrow, and could not attend another Meeting, he took this Opportunity, in the Presence of both the Governors, and of all the Gentlemen present, to declare that he was neither directly nor indirectly engaged in the Purchase of any Lands at or near Wyoming; and that whoever asserted the contrary erred against Truth; and he desired Moses Tetamy would inform the Indians of this.
This Speech was levelled against G. Croghan, who had been spreading some false Reports among the Indians, and endeavouring to set Teedyuscung against the People of the Province. As Mr. Norris had no Opportunity of canvassing the Matter publickly, in order to know what Croghan had said, he next Morning sent for Teedyuscung, who being asked what had passed between him and George Croghan respecting the Wyoming Lands, declared,

That in the Beginning of this Week, G. Groghan came to him and told him, that Isaac Norris and a Quaker who lived in Philadelphia, had been concerned with the New-England People in purchasing the Lands at Wyoming, and that they had paid the Money for the said Lands; that though they endeavoured to make the Indians easy and satisfied about it, yet whenever the Indian Claim to these Lands was mentioned, they could not bear it, and were very uneasy about it; that the said G. Croghan desired him (Teedyuscung) to say nothing about this Affair to any Body at this Treaty, and that if he did not, it was in the Power of him the said George, who acted by Virtue of a Commission from Sir W. Johnson, to set that Affair right, and to settle the Indians on the said Lands, notwithstanding what these Purchasers could do. And Teedyuscung declared, that if this should prove true, neither he, nor any other Indians, would settle on these Lands, but would resent the Injury.
This was interpreted by Moses Tetamy, in the Presence of Amos Strickland, James Wharton, James Child, and Abel James, who subscribed their Names as Evidences. And Mr. Norris, in order to satisfy Teedyuscung that the whole was a groundless Falsehood, wrote and signed and delivered to Teedyuscung a solemn Declaration, that neither he, nor any one for him, to his Knowledge, was either directly, or indirectly, concerned in the Purchase of any Lands at or near Wyoming.
This done, he sent for G. Croghan, and read to him what Teedyuscung had charged him with; which Croghan positively denied, and appealed to another Indian who was present at the Conversation: The other Indian being called upon, confirmed every Word that Teedyuscung had said. Croghan still persisted in denying it, and told a plausible Story which he said was the Subject of their Conversation, as he could shew from his Diary. Mr. Norris told him, it was possible the Indians might have misunderstood him, and desired him to produce his Diary; but Croghan refused that, and said he would shew it to the Governors at a convenient Time, and that it should be read in public before the Conference broke up. On this one of the Indians observed, that it would be easy for him to go Home and write down what he pleased, and afterwards pretend he had done it before; that the best Way was to shew it now, and then it might have some Credit paid to it. This he was pressed to do, in Vindication of himself, and to avoid Suspicion. But he persisted in refusing, for a Reason, I suppose, you will think too obvious to mention, and went away in a Passion.
It is evident from the Countenance and Favour Croghan meets with that he does not act of himself, in these his Endeavours to embroil Affairs among the Indians.
On Friday, October 13, a Conference was held, at which the Governors spoke, and the Allegheny Letter was read. At the Close of the Conference, one Nichos a Mohawk made a Speech, which at Con. Wieser’s particular Request was not then interpreted in public. The Substance of the Speech, we were soon after informed, was to disclaim Teedyuscung’s Authority. This Nichos is G. Croghan’s Father-in-Law, and him ’tis thought Croghan now makes use of to raise Disturbance among the Indians, as he found himself baffled in his other Scheme. He could not prejudice Teedyuscung and set him against the People of the Province; he therefore now labours to set the Indians against him by the same Methods, I suppose, that he attempted the former.
On Sunday, October 15, there was a private Conference at Scull’s but neither Teedyuscung nor any of his People were there. Next Day a Conference was held in public, at which were read the Minutes of what had passed: When they came to what was said Yesterday they stopped; but at the Request of the Six Nation Chiefs it was read. What concern’d Teedyuscung there, seemed little more than whether he should be considered as a King or an Emperor. They did not deny his Power over his own Nations, and he never claimed (except in his Cups, if then) any Authority over the Six Nations; nay, as the Governor observed, he expresly declared they were his Superiors, and that tho’ he acted as Head for his own four Tribes, he acted only as a Messenger from his Uncles.

On Wednesday, October 8th, when the Six Nation Indians come to return an Answer, they gave us a Specimen of their Finesse in Politics. We had been harrassed with an Indian War; the Governor called upon them to declare the Causes of it. The Chiefs disclaimed all Concern in it, and declared that it was not done by the Advice or Consent of the Public Council of the Nations, tho’ they frankly owned some of their young Men had been concerned in it. As Counsellors they would not undertake to assign the Causes of their Uneasiness, or what had induced them to strike the English, lest it should appear as if they had countenanced the War, or at least had not been at due Pains to prevent it. They therefore left the Warriors to speak for themselves. The Causes they assigned were the same that had been assigned before. Our Managers were very earnest to have the Six Nations Speaker say he spoke for the Delawares. However, Teedyuscung maintained his Independancy; and as soon as Tomas King sat down, he arose and said, that as his Uncles had done, he would speak in Behalf of his own People; and as his Uncles had mentioned several Causes of Uneasiness, he would now mention one in Behalf of the Opines, or Wapings, &c. This I find differently represented in the printed Treaty; but as there are several other Places liable to Objections, I shall, if I have Leisure, send you one with some Notes.
You see by Tomas King’s Speech, that what was conjectured in the Enquiry relating to the Purchase of 1754, was not groundless, and that that Purchase was one main Cause of the War.

I find the same Effect may be attributed to different Causes; for the going away of the Six Nation Chiefs, which I, who was not so clear-sighted as to discover the great Dissatisfaction said to have been visible in the Countenances of the Indians, attributed to the Coldness of the Day and the Fatigue of long sitting, I find in the printed Treaty ascribed to their Aversion to Teedyuscung and Disapprobation of what he was saying. The next Day the Munseys, dissatisfied with some Part of the Six Nations Conduct, demanded and received back the Belt by which they had put themselves and their Affairs under their Direction, and gave it to Teedyuscung. The Close of the Conference on Friday, October 20th, was nothing but Confusion. After the Governor had done, Nichos the Mohawk said the Governor left Things in the Dark; that neither he nor any of the Chiefs knew what Lands he meant; if he spoke of the Lands beyond the Mountains, they had already confessed their having sold them; but the Governor had their Deeds, why were not these produced and shewn to their Cousins the Delawares? Here C. Weiser went and brought the Deed of 1749. Nichos acknowledged the Deed. It was shewn to Teedyuscung; but he could not readily be made to understand why it was now brought, all Matters relating to Land being as he thought referred to the Determination of the King. Governor Bernard of the Jerseys, who had something to say, had several Times desired to be heard; but the Affair of the Deed so engrossed the Attention of our Governor, his Council, and Interpreter, that no Regard was paid to what Governor Bernard desired. In short their Behaviour on the Occasion was so very unpolite, that many could not help blushing for them. And at the last, the producing the Deed raised such a Commotion among the Indians, that they broke up without giving Governor Bernard an Opportunity to speak a Word.
Next Day a private Conference was held with the Chiefs of the Indians. As our People have not thought fit to publish it, I shall give it to you as I had it from some who were present.
Teedyuscung taking out a String of white and black Wampum, told the Council and Commissioners (the Governor was not there) that he had made Enquiry concerning the Deed produced Yesterday, and was satisfied his Uncles had sold the Land describ’d therein; he saw likewise that Nutimus the Delaware Chief had signed the Deed, and found upon Inquiry that he had received forty four Dollars, part of the Consideration-Money. This being the Case, he would make no Dispute about that Deed, but was ready to confirm it; for he wanted to be at Peace with his Brothers the English. But he observed, that his confirming that Deed would not affect the Claims he had formerly made; for the Lands he thought himself principally wronged in, lay between Tohiccon and the Kittatinny Hills. On this he gave a String. After he had delivered the String, Tokahayo, a Cayuga Chief, arose, and in a very warm Speech commended the Conduct of Teedyuscung, and at the same Time severely reprehended that of the English. He told Teedyuscung, “That he himself and the other Chiefs were obliged to him for his Candour and Openness; that they plainly perceived he spoke from the Heart, in the same Manner they used to do in ancient Times, when they held Councils together. They wished they could say as much of the English; but it was plain the English either did not understand Indian Affairs, or else did not act and speak with that Sincerity and in the Manner they ought. When the Indians delivered Belts, they were large and long; but when the English returned an Answer or spoke, they did it on small Belts and trifling little Strings.
   *Among the Indians the Size of the Belts they give with their Speeches, is always in Proportion to their Ideas of the greater or less Importance of the Matters treated of.
 And yet the English made the Wampum, whereas the Indians were obliged to buy it. But the Reason was, the Indians spoke from the Heart, the English only from the Mouth. Besides, how little the English attended to what was said appeared from this, that several of the Belts and Strings they (the Indians) had given them, were lost.” [That is unanswered; for you’ll please to observe no Answer was returned to the Complaints the Indians made respecting Carolina, the Ohio Affair, or the Opines.] “If the English knew no better how to manage Indian Affairs, they should not call them together. Here they had invited them down to brighten the Chain of Peace, but instead of that, had spent a Fortnight wrangling and disputing about Lands. What must the People of Allegheny think of this Conduct when they are informed of it by their Messengers?”
On Tuesday a public Entertainment was given to the Indians, and in the Evening the Chiefs were called together by R. Peters and C. Weiser. Hitherto the Indians, tho’ several Times pressed to it, had deferred giving an Answer to the Proposal made on Behalf of the Proprietors to release back to the Indians the Lands of the Purchase of 1754, West of the Allegheny Mountains, provided the Indians would confirm to them the Residue of that Purchase. But the Deeds being drawn up agreeable to what the Proprietors proposed, it now remained to persuade the Indians to sign them as drawn. And To-night ’tis said that is done. I wish this may not be a Foundation of fresh Uneasiness. In public Council they declared they would confirm no more of that Land than what was settled in the Year 1754, for which only they had received the Consideration; but all the rest they reclaimed. Yet now by the Deed as drawn, ten Times, nay I may say twenty Times as much Land is conveyed as was then settled. For the English Settlements in 1754 extended but a little Way up the Juniata and Sherman’s Creek, whereas the present Grant reaches to the Allegheny Mountains. May not the Warriors to whom the Lands have been given for hunting Grounds disapprove this Grant as they did before, and maintain their Right by Force of Arms? I wish this Fear may be groundless. Besides, I could have wished that another Time than the Close of an Entertainment had been chosen for executing the Deeds, considering the Indians Fondness for Liquor.
But I have already too much transgressed upon your Patience; I shall therefore only add that I am, &c.
